     Case 1:20-cv-00157-JRH-BKE Document 12 Filed 02/23/21 Page 1 of 2




            IN THE TOTITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION

                                     *
JASMINE BIANCA MCKENZIE,
                                     *

                                     *
     Plaintiff,
                                     *


                                     *
           V.
                                     *



SOUTHERN NUCLEAR OPERATING           *          CV 120-157
COMPANY; JESSICA RONEE
RICHARDSON; ROSALIND MICHELE
HENSON; BRADLEY DAVID PADGETT,
SR.; TRAVIS DEAN KESSIE;
STEPHEN MARTIN ROYAL; ERIN
RUFF ZEIGLER; ANTONI DWYANE
AIKEN; JAMES MARCH; and DANIEL
FLOOD,


     Defendants.




                                ORDER




     Plaintiff has failed to file any responses to Defendants'

motions to dismiss (Docs. 9, 10, 11), and the Court is reluctant

to rule on the motions without first hearing from Plaintiff.         Under

Local Rule 7.5, failure to respond to a motion generally indicates

that the motion is unopposed.      Nevertheless, the Court recognizes

that Plaintiff is acting pro se in this case and that Defendants'

motions are dispositive in nature.         Therefore, the Court ORDERS

Plaintiff to file responses to the three motions to dismiss by

5:00 PM on 142XJRCH 9, 2021.   Thereafter, the Court wr11 ru1e on the

motions, and if Plaintiff still fails to respond, the Court will

deem the motions unopposed.      See L.R. 7.5, S.D. Ga.
    Case 1:20-cv-00157-JRH-BKE Document 12 Filed 02/23/21 Page 2 of 2




    ORDER ENTERED at Augusta, Georgia, this             day of February,

2021.




                                  J.         HALL,/CHIEF JUDGE
                                  unitedTstates district court
                                       fERN DISTRICT OF GEORGIA
